DETAILED ACTION
This Office Action is in response to the amendment filed December 14, 2020 for the above identified patent application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 3, 4, and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Cho et al. (USP 8,656,800), as applied to claim 1 above, and further in view of Ishikawa (JP 2-275147).
Referring to Figure 2, Cho teaches a strain wave gearing comprising: a rigid first internally toothed gear (211) formed with first internal teeth (213); a rigid second internally toothed gear (212) formed with second internal teeth (214), the second internally toothed gear being disposed so as to be coaxially aligned in parallel with the first internally toothed gear; a flexible externally toothed gear (220) in which first external teeth (221) capable of meshing with the first internal teeth and second external teeth 
With respect to the claimed relationship of the gap (L1), the gear arrangement illustrated in Figure 2 of Cho meets the relationship 0.1L<L1<0.3L.  
Further, the gear arrangement illustrated in Figure 2 of Cho meets the relationship 0.9h1<t1<1.3h1 and 0.9h2<t2<1.3h2.  More specifically, Cho illustrates h1=t1 and h2=t2, where h1 is a tooth depth of the first external teeth, h2 is a tooth depth of the second external teeth, t1 is a tooth-depth-direction depth from a tooth top land of the first external teeth to the deepest part, and t2 is a tooth-depth-direction depth from a tooth top land of the second external teeth to the deepest part.
In the event applicant argues Cho does not clearly teach the relationship 0.1L<L1<0.3L, an alternative rejection is given.  Specifically, it is understood the width (the distance between the axial ends of the teeth) of each set of external gear teeth (221,222) and the width of each set of internal gear teeth (213,214) are sized to transmit 
Cho does not teach two ball bearings having the claimed spacing.  However, Ishikawa teaches the claimed features not taught by Cho. 
Referring to Figure 3, Ishikawa teaches a strain wave gearing comprising: a rigid first internally toothed gear (11) formed with first internal teeth; a rigid second internally toothed gear (12) formed with second internal teeth, the second internally toothed gear being disposed so as to be coaxially aligned in parallel with the first internally toothed gear; a flexible externally toothed gear (13) in which first external teeth capable of meshing with the first internal teeth and second external teeth capable of meshing with the second internal teeth are formed in an outer-peripheral surface of a radially flexible cylindrical body, the second teeth differing in number from the first teeth, and the externally toothed gear being disposed coaxially inside the first and second internally toothed gears; and a wave generator (14) for flexing the externally toothed gear in an ellipsoidal shape to cause the first external teeth to partially mesh with the first internal teeth and to cause the second external teeth to partially mesh with the second internal teeth.
With respect to the newly amended portion of claim 1, Ishikawa teaches the wave generator having a first wave bearing comprising a ball bearing (on the outer periphery of 14) for supporting the first external teeth, and a second wave bearing 
With respect to claim 3, Cho teaches a number of the first external teeth differs from a number of the first internal teeth and a number of second external teeth differs from a number of second internal teeth.  
With respect to claim 4, Cho teaches a number of first external teeth is less than a number of first internal teeth, and a number of first internal teeth and a number of second internal teeth are equal to each other.  Column 6, lines 15-20.    
	With respect to claim 6, the combination of Cho and Ishikawa teaches the wave generator causes the externally toothed gear to flex into an ellipsoidal shape so that the first external teeth are caused to mesh with the first internal teeth at two positions along a circumferential direction and the second external teeth are caused to mesh with the second internal teeth at two positions along the circumferential direction; and a difference between a number of the first external teeth and a number of the second external teeth is 2n, where n is a positive integer.  

Response to Arguments
Applicant's arguments filed December 14, 2020 have been fully considered but they are not persuasive. 
Applicant argues Cho et al. “fails to teach or suggest how to determine the gap between the first and second external teeth, except for the disclosure of Fig. 2.”  If the invention is “how to determine the gap,” it is suggested that applicant pursue method claims that define method steps of determining the gap between the external teeth.  With respect to the instant apparatus claims, Cho illustrates the structural features of the gap in Fig. 2.
As acknowledged above, Cho does not teach the inter-ball-center distance between the two wave bearings.  Applicant acknowledges “[I]n designing a strain wave gearing, the center of a wave-bearing ball is normally made to locate at a position on the center in the tooth-trace-direction of the external teeth.”  Given this admission, it is understood that replacing the double row ball bearing of Cho with a single row ball bearing having the balls located at a position on the center of the external teeth would meet the claim limitation 0.35L<Lo<0.7L.  In other words, it would have been obvious to one of ordinary skill in the art at the effective filing of the claimed device to replace the double row ball bearings of Cho with single row ball bearings positioned on the center of the external teeth, as acknowledged by applicant as being conventional, motivation being to reduce the number of components of the device.
    Alternatively, Ishikawa (JP 2-275147) illustrates a strain wave gearing having a single row of ball bearings associated with each set of external gear teeth, wherein the position of each single row of balls are not located in a position on the center of the external teeth.  Referring to Figure 3, Ishikawa illustrates the position of each single row of balls are located closer to a central plane of the strain wave gearing, wherein the single row of balls are located at positions which meet the claim limitation 0.35L<Lo<0.7L.  Contrary to applicant’s arguments, the prior art to Ishikawa does not disclose positioning each single row of bearing balls on a plane centered on the external teeth.   
	Applicant argues the prior art does not teach how to determine the dimension of the gap between the first and second external teeth nor how to determine the relationship between the gap and the inter-ball-center distance.  It is acknowledged that the prior art does not specifically disclose how to determine the dimension of the gap or how to determine the relationship between the gap and the inter-ball-center distance.  However, apparatus claims must distinguish from the prior art in terms of structure rather than how the apparatus is made.  In this case, the prior art to Cho and Ishikawa teach the structure of the claimed device.
	In view of the foregoing, the claims fail to distinguish over the prior art.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM C JOYCE whose telephone number is (571)272-7107.  The examiner can normally be reached on M-F 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William J Kelleher can be reached on 571-272-7753.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 



/WILLIAM C JOYCE/           Primary Examiner, Art Unit 3658